Citation Nr: 1030408	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-00 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred from October 17, 2007, to October 22, 2007.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 decision of a Department of 
Veterans Affairs (VA) Medical Center that denied payment or 
reimbursement of unauthorized medical expenses incurred at Mid 
Coast Urology from October 17, 2007, to October 22, 2007.  The 
Veteran testified before the Board in May 2010.    

The Board notes that the record, in particular the hearing 
testimony, reasonably raises a claim for service 
connection for prostatectomy residuals because the Veteran 
has sought benefits for the prostatectomy.  That claim has 
not been adjudicated by the RO and is referred for 
appropriate action.


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The Veteran underwent a radical retropubic prostatectomy and 
bilateral pelvic lymph node dissection for his prostate cancer at 
Mid Coast Urology from October 17, 2007, to October 22, 2007.

3.  VA payment or reimbursement of the costs of the care from 
October 17, 2007, to October 22, 2007, was not authorized.  

4.  The medical expenses incurred from October 17, 2007, to 
October 22, 2007, were incurred both as a result of medical 
emergency and because a VA or other government facility was not 
feasibly available.  


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for unauthorized 
medical expenses incurred from October 17, 2007, to October 22, 
2007, have been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.161 
(2009). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-Department 
facilities in order to furnish certain care, including hospital 
care or medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a Veteran 
receiving medical services in a Department facility until such 
time following the furnishing of care in the non-Department 
facility as the Veteran can be safely transferred to a Department 
facility.  38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 
(2009).

The admission of a Veteran to a non-VA hospital at the expense of 
VA must be authorized in advance.  38 C.F.R. § 17.54 (2009); 
Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an 
emergency that existed at the time of admission, an authorization 
may be deemed a prior authorization if an application is made to 
VA within 72 hours after the hour of admission.  38 C.F.R. § 
17.54 (2009).

Nevertheless, VA may reimburse Veterans for unauthorized medical 
expenses incurred in non-VA facilities where:

(a) Care or services not previously 
authorized were rendered to a Veteran in 
need of such care or services: (1) For an 
adjudicated service-connected disability; 
(2) For nonservice-connected disabilities 
associated with and held to be aggravating 
an adjudicated service-connected 
disability; (3) For any disability of a 
Veteran who has a total disability 
permanent in nature resulting from a 
service-connected disability; (4) For any 
illness, injury, or dental condition in the 
case of a Veteran who is participating in a 
rehabilitation program under 38 U.S.C. 
Chapter 31 and who is medically determined 
to be in need of hospital care or medical 
services for any of the reasons enumerated 
in § 17.48(j); and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, and

(c) VA or other Federal facilities were not 
feasibly available, and an attempt to use 
them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had been 
or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2009).

All three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 
(1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may also be authorized 
under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-
1008 (2009).  To be eligible for reimbursement under this 
authority the Veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in 
a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or reimbursement 
for the initial evaluation and treatment is 
for a condition of such a nature that a 
prudent layperson would have reasonably 
expected that delay in seeking immediate 
medical attention would have been hazardous 
to life or health (this standard would be 
met if there were an emergency medical 
condition manifesting itself by acute 
symptoms of sufficient severity (including 
severe pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or serious 
dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider 
was not feasibly available and an attempt 
to use them before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these conditions 
would be met by evidence establishing that 
a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel 
determined that the nearest available 
appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a 
nature that the Veteran could not have been 
safely transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was 
furnished, the Veteran was enrolled in the 
VA health care system and had received 
medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month 
period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot 
be met if the Veteran has coverage under a 
health-plan contract but payment is barred 
because of a failure by the Veteran or 
provider to comply with the provisions of 
that health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted without 
success all claims and remedies reasonably 
available to the Veteran or provider 
against a third party for payment of such 
treatment; and the Veteran has no 
contractual or legal recourse against a 
third party that could reasonably be 
pursued for the purpose of extinguishing, 
in whole or in part, the Veteran's 
liability to the provider;

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the 
emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group 
of Veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2009).

If any one of the criteria is lacking, the benefit sought may not 
be granted.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2009); Zimick v. West, 11 Vet. App. 45 (1998); Malone v. Gober, 
10 Vet. App. 539 (1997).  

In addition, a Veteran is required to file a claim within 90 days 
of the latest of the following:  (1) July 19, 2001; (2) the date 
that the Veteran was discharged from the facility that furnished 
the emergency treatment; (3) the date of death, but only if the 
death occurred during the stay in the facility that included the 
provision of the emergency treatment; or (4) the date the Veteran 
finally exhausted, without success, action to obtain payment or 
reimbursement for the treatment from a third party.  38 C.F.R. 
§ 17.1004 (2009).

The Veteran alleges that he should be reimbursed on the grounds 
that his medical condition was emergent and no VA or other 
government facility was feasibly available during his period of 
treatment.  The record reflects that Mid Coast Urology was 
available to provide surgery for the Veteran around October 3, 
2007.  The Veteran had scheduled the surgery earlier with that 
facility, but it was postponed to attempt to accommodate the VA 
schedule and availability.  While the VA medical center had 
scheduled the Veteran's surgery for no sooner October 30, 2007.  
The Veteran does not have any health insurance.  

An August 2007 VA medical report shows that the Veteran had an 
abnormal digital rectal examination with an asymmetrically 
enlarged, firm left lobe.  He also had significantly elevated 
prostate-specific antigen (PSA) and unexplained left pelvic pain.  
The Veteran was referred by VA to Mid Coast Urology for 
evaluation.  A September 18, 2007, VA medical report indicates 
that the Veteran had been determined to have adenocarcinoma of 
the prostate and that Mid Coast Urology was available to perform 
surgery for the Veteran around October 3, 2007.  The report also 
notes that the VA urology department would check its availability 
for prostatectomy surgery for the Veteran.  In a September 24, 
2007, VA medical report, the Veteran had a consultation with a VA 
urologist and declined examination because he desired to have the 
October 3, 2007, surgery with Mid Coast Urology.  The VA medical 
center sent the Veteran a letter dated October 2, 2007, 
instructing him to report to VA urology for a prostatectomy 
scheduled for October 30, 2007.  The Veteran called the VA 
medical center on October 4, 2007, to cancel his prostatectomy 
because he wished to undergo surgery earlier with Mid Coast 
Urology.  The Veteran underwent a radical retropubic 
prostatectomy and bilateral pelvic lymph node dissection on 
October 17, 2007, with Mid Coast Urology.  

In a May 2010 letter, the Veteran's treating physician at Mid 
Coast Urology reported that when he first treated the Veteran in 
2007, the Veteran had an elevated PSA of 15.  The physician 
stated that an ultrasound biopsy had revealed Gleason 7 prostate 
cancer while a CT scan and bone scan had both been negative.  The 
physician asserted that the Veteran had originally been scheduled 
for surgery in September 2007 but that the VA medical center had 
requested to examine the Veteran instead, scheduling a 
consultation with the VA urologist in late October 2007.  The 
physician reported that the Veteran subsequently decided to 
proceed with the surgery that had been scheduled with Mid Coast 
Urology but that the surgery had to be delayed until October 17, 
2007, due to the VA medical center's request to examine the 
Veteran in the interim.  

The Veteran testified at a travel board hearing before the Board 
in May 2010 that his treating physician at Mid Coast Urology had 
explained to him that he had to undergo surgery for his prostate 
cancer as soon as possible.  He reported that the physician had 
told him that if he waited too long for surgery, the cancer could 
spread into his lymph nodes and that there would be no possible 
treatment for the cancer if that occurred.  The Veteran stated 
that his radical prostatectomy lasted for six hours and that he 
had to undergo two blood transfusions.  He maintained that the 
cancer had spread to his bowels and that he had to be 
hospitalized for a week.  He also testified that the surgeons had 
not been able to remove all of the cancer and that he had to 
undergo 40 treatments of additional radiation therapy from 
February 2009 to April 2009.    

The Board finds that an emergent medical situation, as understood 
by a prudent lay person, existed when the Veteran was scheduled 
for surgery with Mid Coast Urology.  Although a CT scan and bone 
scan were negative, there is significant documentation to 
conclude the Veteran's condition upon diagnosis was believed to 
be of an emergent nature.  The private physician indicated to the 
Veteran that he needed immediate surgery because if he waited 
longer, the prostate cancer could spread to his lymph nodes, and 
there would be no remaining effective treatment for the cancer if 
that occurred.  The evidence shows that the actual prostatectomy 
was delayed by at least a few weeks from the originally scheduled 
date and that the surgery found that the Veteran's cancer had 
spread to his bowel.  The Board finds that the probative medical 
evidence shows that at the time of the diagnosis, the Veteran's 
prostate cancer was in danger of spreading .  It was reasonable 
and prudent for the Veteran to feel that a delay in seeking 
immediate medical attention would have been hazardous to life or 
health. 

Having determined that the Veteran's medical condition was 
emergent at the time he sought private medical attention, the 
remaining question before the Board is whether or not VA 
treatment was feasibly available to the Veteran at the time he 
received private treatment.  The Veteran asserts that VA 
treatment was not feasibly available because VA would not have 
been able to immediately perform surgery on his prostate cancer.  
The evidence shows that Mid Coast Urology had already diagnosed 
the Veteran with prostate cancer in mid-September 2007 and that 
it would have scheduled him for surgery on October 3, 2007, at 
the latest.  The VA medical center had requested an initial 
consultation with the Veteran on September 24, 2007, and did not 
have a prostatectomy scheduled for the Veteran until October 30, 
2007.  Because the VA medical center did not schedule him for 
prostate surgery on a timely basis, and the Veteran's emergent 
prostate cancer condition necessitated surgery as soon as 
possible, and resolving all reasonable doubt in favor of the 
Veteran, the Board finds that at the time the Veteran sought 
private medical treatment, a VA facility was not feasibly 
available to him. 

In sum, the Board finds that the Veteran meets the criteria for 
payment or reimbursement of unauthorized medical expenses 
resulting from the radical retropubic prostatectomy and bilateral 
pelvic lymph node dissection, because the weight of the evidence 
shows that the treatment was for a non-service-connected 
disability, for symptoms perceived to be so serious as to require 
immediate medical attention to avoid serious impairment, and 
because a VA facility was not reasonably available.  The Board 
finds that the Veteran meets the criteria for reimbursement of 
treatment for his prostate cancer from October 17, 2007, to 
October 22, 2007, since the earliest available surgery date at 
the VA medical center was October 30, 2007, and because a 
reasonably prudent lay person would feel that time was of the 
essence and that the condition was emergent.  Furthermore, the 
Board finds that the delay resulted in a VA facility not being 
reasonably available on October 17, 2007, when the surgery was 
performed.  Therefore, the Board concludes that the Veteran is 
eligible for reimbursement for treatment for prostatectomy from 
October 17, 2007, to October 22, 2007, and the benefit sought on 
appeal is granted.  


ORDER

Payment or reimbursement of unauthorized medical expenses for 
surgical and medical treatment received from October 17, 2007, to 
October 22, 2007 for prostatectomy is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


